DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is the first office action on the merits and is responsive to the papers filed on 4/20/2020.  Claims 1-15 and 18-27 are currently pending.  Claims 16-17 are canceled.

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/GB2018/053074, filed on 4/20/2020.

Information Disclosure Statement
3.	The Information Disclosure Statements (IDS) submitted on 4/20/2020, 5/19/2020, and 4/15/2021 have been considered by the examiner.
	
Drawings
4.	The drawings that were filed on 4/20/2020 have been considered by the examiner.
5.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a second gradient” as described in the specification, when referring to Figure 12.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference number 830 (from Figure 11).
Reference number 1200 (from Figure 12).
Reference number 1300 (from Figure 13).
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
8.	The disclosure is objected to because of the following informalities:
It appears that "at step 730 generating a visual representation of for example actual speed and trajectory and target speed and trajectory and any warnings for example…" may be mislabeled.  730 is used to described generating a visual representation in Figure 11. It appears that it should be describing step 830 to generate display of guidance and warnings. (Page 17, Line 28)
Appropriate correction is required.
Claim Objections
9.	Claims 15 is objected
“In response to the unified estimation of current phase of flight is being a cruise phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving take off warning outputs…”  It appears that when the phase of flight is in a cruise phase, the presentations should comprise ─deriving cruise warning outputs. ─
Appropriate correction is required.

Claim Interpretation
10.	Apparatus Claim 18 recites “thereby allowing for consumption of the respective coordinated presentations by the human pilot.” This recitation has not been afforded patentable weight because it simply expresses the intended result of a process step positively recited.  See MPEP at 2111.04.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claim 1 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a
judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly
more.
12.	Subject Matter Eligibility Analysis of Claim 1 (see MPEP §2106.03):
Step 1).
Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to “determining unified estimations of a current aircraft state and of a current phase of flight…”.  This limitation akin to a mental process as a human mind can observe the aircraft state and phase of flight.  For example, a human can determine that an aircraft is parked on the taxiway by observing outside the window.  Also, a human can determine the phase of flight of an aircraft by making observations from looking out the window (ex: take off phase is observed when the ground is getting further away from the plane) (Step 2A, Prong 1).
The applicant recited the additional elements of the generated visible, audio, and tactile presentations output by the diverse crew interface.  The additional elements do not integrate judicial exception into a practical application because it is a conventional routine.  The applicant has recited a claim in which determines the state and phase of flight of an aircraft to output presentations. (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites additional elements s mentioned above.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
13.	As per Claims 2-3 and 5-15, the applicant has not recited any limitations which would contribute to a practical application or significantly more, or contribute to each claim to raise the claim to significantly more than the recited abstract idea.
14.	Subject Matter Eligibility Analysis of Claim 18 (see MPEP §2106.03):
Step 1).
Claim 18 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to “determining unified estimations of a current aircraft state and of a current phase of flight…”.  This limitation akin to a mental process as a human mind can observe the aircraft state and phase of flight.  For example, a human can determine that an aircraft is parked on the taxiway by observing outside the window.  Also, a human can determine the phase of flight of an aircraft by making observations from looking out the window (ex: take off phase is observed when the ground is getting further away from the plane) (Step 2A, Prong 1).
The applicant recited the additional elements of the generated visible, audio, and tactile presentations output by the diverse crew interface.  The additional elements do not integrate judicial exception into a practical application because it is a conventional routine.  The applicant has recited a claim in which determines the state and phase of flight of an aircraft to output presentations. (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites additional elements as recited above.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, claim 18 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
15.	As per Claims 19-25, the applicant has not recited any limitations which would contribute to a practical application or significantly more, or contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claim states “including one or more non-transitory machine-readable mediums,” the word non-transitory does not modify the computer product.  Therefore, the BRI of the computer product includes signals. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claims 1-2, 9, 18-19, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caudron (US 20160093223 A1).
18.	Regarding Claim 1, Caudron teaches a method of controlling respective outputs of diverse types of crew interfaces for outputting visible, audio and tactile information to a human pilot for flight control of an aircraft, the method comprising (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces for the human pilot], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible information] and/or auditory [audio information] and/or tactile or vibrational stratagems [tactile information]."):
Receiving flight status information from multiple different sources (Caudron: [0031] and [0049] "In a development, the flight information comprises information associated with the formulation of one or more flight directives and/or information associated with the state of the systems of the aircraft and/or information associated with the environment of the aircraft [flight status information]."  Also, "The determination of the flight context relies on values [receive flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."  Note that onboard instruments and values received from the exterior are collecting flight status information from multiple sources.); 
Determining unified estimations of a current aircraft state and of a current phase of flight, based on at least the flight status information from the multiple different sources (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."); 
Generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight (Caudron: [0024], [0044], and [0046]-[0047] "By sensory restoration, it is understood that the information can be restored by various cognitive modes (vision, hearing, haptic feedback i.e. tactile/vibrational, etc.) and/or according to a combination of these modes. A single cognitive sense can be solicited... but according to certain embodiments, multimodal restoration can be performed (graphical display and simultaneously [consistent indications] or in an asynchronous manner transmission of vibration via suitable devices, for example to the pilot's wrist)."  Also, "The flight context [unified estimations] directly influences the type of display [provide indications] to be performed within the cockpit [generate presentations, according to unified estimations]. The flight context comprises various flight phases [current flight phase] and can be associated with other parameters (for example parameters of a meteorological nature)."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective coordinated visible, audio, and tactile presentations]. The five human senses can be solicited, in combination [from consistent indications]."); 
And causing the respective coordinated presentations to be output by the diverse types of crew interfaces thereby allowing for consumption of the respective coordinated presentations by the human pilot (Caudron: [0047] and [0079] "For example, a luminous signal [output visible presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output tactile presentation] and the concomitant emission of a predefined sound (to the headset) [output audio presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback and a taxiing computer.").  
19.	Regarding Claim 2, Simon remains as applied above in Claim 1, and further, teaches the mutually consistent indications of the current aircraft state comprise mutually consistent indications of: proximity to a desired flight control parameter, proximity to an undesired flight control parameter, Caudron: [0039] and [0040] "The method in a particular embodiment therefore discloses a logic to identify data or a flight context exhibiting an abnormal character (with respect to reference or standard data), so as to attract or to solicit the attention of the crew."  Also, "For example, it is possible to monitor (“current”, i.e. present) parameters such as parameters termed “Aircraft Parameters” (e.g. ...margins with respect to stalling [undesirable flight control parameter]... etc.), parameters termed “Aircraft controls” (e.g. deviation between the current lateral/vertical/speed manoeuvre and what is computed and optimized by the systems) or else in regard to so-called “Flight plan conformance” parameters (e.g. the deviation between the planned altitude and the real altitude, or the deviation between the planned speed and the real speed) [desired flight control parameters].").  
20.	Regarding Claim 9, Caudron remains as applied above in Claim 1, and further, teaches determining the unified estimation of current phase of flight comprises determining the phase is one of: a take-off phase, a cruise phase, an approach phase, a touch down phase, a braking phase and a taxi phase (Caudron: [0021] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others).  For example, the aircraft may be in the approach phase for landing [approach phase], in the takeoff phase, in the cruising phase but also in an ascending holding level, a descending holding level, etc. (a variety of situations can be predefined).").  
21.	Regarding Claim 18, Caudron teaches a controller for controlling respective outputs of diverse types of crew interfaces for outputting visible, audio and tactile information to a human pilot for flight control (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces for the human pilot], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible information] and/or auditory [audio information] and/or tactile or vibrational stratagems [tactile information]."),
The controller having a processing circuit and a memory circuit, the memory circuit having instructions executable by the processing circuit, wherein said processing circuit when executing the instructions is configured to (Caudron: [0054] and [0079] "There is also disclosed a computer program product, comprising code instructions making it possible to perform one or more steps [executing instructions] of the method, when the said program is executed on a computer."  Also, "The aircraft comprises a flight cabin or a cockpit 120. Within the cockpit are situated piloting equipment 121 (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data [memory]) ...”):
Receive flight status information from multiple different, sources (Caudron: [0031] and [0049] "In a development, the flight information comprises information associated with the formulation of one or more flight directives and/or information associated with the state of the systems of the aircraft and/or information associated with the environment of the aircraft [flight status information]."  Also, "The determination of the flight context relies on values [receive flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."  Note that onboard instruments and values received from the exterior are collecting flight status information from multiple sources.); 
Determine a unified estimation of current aircraft state, based on at least the flight status information from the multiple different, sources (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.).");
Generate respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the flight phase (Caudron: [0024], [0044], and [0046]-[0047] "By sensory restoration, it is understood that the information can be restored by various cognitive modes (vision, hearing, haptic feedback i.e. tactile/vibrational, etc.) and/or according to a combination of these modes. A single cognitive sense can be solicited... but according to certain embodiments, multimodal restoration can be performed (graphical display and simultaneously [consistent indications] or in an asynchronous manner transmission of vibration via suitable devices, for example to the pilot's wrist)."  Also, "The flight context [unified estimations] directly influences the type of display [provide indications] to be performed within the cockpit [generate presentations, according to unified estimations]. The flight context comprises various flight phases [current flight phase] and can be associated with other parameters (for example parameters of a meteorological nature)."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective coordinated visible, audio, and tactile presentations]. The five human senses can be solicited, in combination [from consistent indications].");
And cause the respective coordinated presentations to be output by the diverse types of crew interfaces thereby allowing for consumption of the respective coordinated presentations by the human pilot (Caudron: [0047] and [0079] "For example, a luminous signal [output visible presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output tactile presentation] and the concomitant emission of a predefined sound (to the headset) [output audio presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback and a taxiing computer.").  
22.	Regarding Claim 19, Caudron remains as applied above in Claim 18, and further, teaches controlling respective outputs of diverse types of crew interfaces, wherein said processing circuit when executing the instructions is configured to: generate the respective presentations to comprise an indication of proximity to a desired flight control parameter, proximity to an undesired flight control parameter, and/or flight control correction guidance (Caudron: [0039] and [0040] "The method in a particular embodiment therefore discloses a logic to identify data or a flight context exhibiting an abnormal character (with respect to reference or standard data), so as to attract or to solicit the attention of the crew."  Also, "For example, it is possible to monitor (“current”, i.e. present) parameters such as parameters termed “Aircraft Parameters” (e.g. ...margins with respect to stalling [undesirable flight control parameter]... etc.), parameters termed “Aircraft controls” (e.g. deviation between the current lateral/vertical/speed manoeuvre and what is computed and optimized by the systems) or else in regard to so-called “Flight plan conformance” parameters (e.g. the deviation between the planned altitude and the real altitude, or the deviation between the planned speed and the real speed) [desired flight control parameters].").  
23.	Regarding Claim 24, Caudron remains as applied above in Claim 18, and further, teaches determine the phase is one of: a take-off phase, a cruise phase, an approach phase, a touch down phase, a braking phase and a taxi phase (Caudron: [0021] "A “flight context” comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others).  For example, the aircraft may be in the approach phase for landing [approach phase], in the takeoff phase, in the cruising phase but also in an ascending holding level, a descending holding level, etc. (a variety of situations can be predefined).").  
24.	Regarding Claim 25, Caudron remains as applied above in Claim 18, and further, teaches a crew interface system having diverse types of crew interfaces coupled to the controller (Caudron: [0081] "FIG. 2 schematically illustrates the structure and the functions of a flight management system of known FMS type. A system of FMS type 200 disposed in the cockpit 120 and the avionics means 121 has a man-machine interface 220 comprising input means, for example formed by a keyboard, and display means, for example formed by a display screen, or else simply a touch-sensitive display screen...").
25.	Regarding Claim 26, Caudron teaches a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for controlling respective outputs of diverse types of crew interfaces for outputting visible, audio and tactile information to a human pilot for flight control of an aircraft, the process comprising (Caudron: [0039], [0054], and [0079] "For example, from the synthetic display presented to the pilot [crew interfaces for the human pilot], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible information] and/or auditory [audio information] and/or tactile or vibrational stratagems [tactile information]."  Also, "There is also disclosed a computer program product, comprising code instructions making it possible to perform one or more steps [executing instructions] of the method, when the said program is executed on a computer."  Also, "The aircraft comprises a flight cabin or a cockpit 120. Within the cockpit are situated piloting equipment 121 (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data [memory]) ..."): 
Caudron: [0031] and [0049] "In a development, the flight information comprises information associated with the formulation of one or more flight directives and/or information associated with the state of the systems of the aircraft and/or information associated with the environment of the aircraft [flight status information]."  Also, "The determination of the flight context relies on values [receive flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."  Note that onboard instruments and values received from the exterior are collecting flight status information from multiple sources.); 
 7Docket No.: BAE.XA5259US DPreliminary Amendmentetermining unified estimations of a current aircraft state and of a current phase of flight, based on at least the flight status information from the multiple different sources (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."); 
Generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight (Caudron: [0024], [0044], and [0046]-[0047] "By sensory restoration, it is understood that the information can be restored by various cognitive modes (vision, hearing, haptic feedback i.e. tactile/vibrational, etc.) and/or according to a combination of these modes. A single cognitive sense can be solicited... but according to certain embodiments, multimodal restoration can be performed (graphical display and simultaneously [consistent indications] or in an asynchronous manner transmission of vibration via suitable devices, for example to the pilot's wrist)."  Also, "The flight context [unified estimations] directly influences the type of display [provide indications] to be performed within the cockpit [generate presentations, according to unified estimations]. The flight context comprises various flight phases [current flight phase] and can be associated with other parameters (for example parameters of a meteorological nature)."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective coordinated visible, audio, and tactile presentations]. The five human senses can be solicited, in combination [from consistent indications]."); 
And causing the respective coordinated presentations to be output by the diverse types of crew interfaces thereby allowing for consumption of the respective coordinated presentations by the human pilot (Caudron: [0047] and [0079] "For example, a luminous signal [output visible presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output tactile presentation] and the concomitant emission of a predefined sound (to the headset) [output audio presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback and a taxiing computer.").

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
29.	Claims 3, 7-8, 10-11, 13-15, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Caudron (US 20160093223 A1) in view of Cooper (US 20130245860 A1).
30.	Regarding Claim 3, Caudron remains as applied above in Claim 1. 
	Caudron fails to explicitly teach generating the respective presentations to provide the mutually consistent indications of the state of the aircraft comprises synchronising changes in the indications in response to changes in the unified estimation of the current state of the aircraft.
	However, in the same field of endeavor, Cooper teaches generating the respective presentations to provide the mutually consistent indications of the state of the aircraft comprises synchronising changes in the indications in response to changes in the unified estimation of the current state of the aircraft (Cooper: [0017] "When used in this manner, the briefing output (in both its visual and audio form [synchronizing]) [consistent indications] outlines all of: actions required of the flight crew relevant to the distinct part of the flight (for example, navigation course changes and extending/retracting the undercarriage) [changing indication]; settings required of aircraft on-board systems relevant to the distinct part of the flight  [state of the aircraft] (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings) [changing indication]; information provided by one or more information sources off-board the aircraft relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control) [changing indication].").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to change indications because it provides the benefit of keeping the pilots alert and aware of the situation in order to have a safe flight of the aircraft.
31.	Regarding Claim 7, Caudron remains as applied above in Claim 1, and further, teaches generating the respective presentations… in response to changes in the unified estimation of current phase of flight (Caudron: [0045] and [0046]-[0047] "The “context of the flight” can comprise for example the flight phase [unified estimation of phase of flight], the state of the onboard systems, the faults, the progress of the flight with respect to the flight dossier initially provided or the operational limitations of the craft."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective presentations].").
Caudron fails to explicitly teach generating the respective presentations comprises synchronising changes in the mutually consistent indications of the aircraft state, in response to changes in the unified estimation of current phase of flight.
	However, in the same field of endeavor, Cooper teaches generating the respective presentations comprises synchronising changes in the mutually consistent indications of the aircraft state, in response to changes in the unified estimation of current phase of flight (Cooper: [0017] "The system 10 may be used to provide briefings [consistent indications] to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing [changes in current phases of flight]. When used in this manner, the briefing output (in both its visual and audio form) outlines [aircraft state] all of: actions required of the flight crew relevant to the distinct part of the flight (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control).").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to change indications because it provides the benefit of keeping the pilots alert and aware of the situation in order to have a safe flight of the aircraft.
32.	Regarding Claim 8, Caudron remains as applied above in Claim 1, and further, teaches determining the unified estimations comprises determining the unified estimations based on flight status information... (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [aircraft, flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.).").
	Caudron fails to explicitly teach determining the unified estimations comprises determining the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information.  
	However, in the same field of endeavor, Cooper teaches determining the unified estimations comprises determining the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information (Cooper: [0024] and [0034] "The display screen 31 shows the planned flight path [flight plan] as solid line 61 and the deviation of the aircraft [flight status] from the planned flight path as dashed line 62. A pictorial representation 63 of the aircraft is used... Additionally, an audio warning may be provided via speaker 32 warning of the deviation 62 from the planned flight path 61”  Also, "The selection filter provides the advantage of ensuring that the system is able to provide the flight crew with safety, navigational [current location, flight plan] and operational information of most relevance to a particular part of the flight [aircraft status information]. This thereby helps to ensure that each member of the flight crew has an enhanced understanding of the actions required of them, the settings required for aircraft on-board systems, as well as relevant information from off-board the aircraft (such as notification of climatic conditions or flight delays) [unified estimations] to ensure safe and efficient completion of the given part of the flight.").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to determine flight status of the aircraft because it provides the benefit outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
33.	Regarding Claim 10, Caudron remains as applied above in Claim 1, and further, teaches in response to the current phase is-being an approach phase of flight, determining aircraft state comprises determining a common glideslope state (Caudron: [0111] "During the final approach [approach phase of flight, glideslope state]/landing phase, the following may be indicated: a) the altitude or the minimum descent or decision height [glideslope guidance indication], b) the minimum safety altitude in proximity to the airport [glideslope guidance indication], and/ or c) the altitude to be regained in case of go-around [glideslope guidance indication].").
	Caudron fails to explicitly teach in response to the unified estimation of current phase of flight is-being an approach phase, generating the respective presentations comprises generating glideslope guidance indications in each of the coordinated tactile, audio and visual presentations, to indicate the common glideslope state.
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being an approach phase, generating the respective presentations comprises generating glideslope guidance indications in each of the coordinated tactile, audio and visual presentations, to indicate the common glideslope state (Cooper: [0017] "FIG. 2 shows a detail view of the multisensory output device 30 [generating presentations, glideslope guidance] when used to provide a briefing output relevant to the descent and landing phase of the flight. FIG. 2 shows the display screen 31 providing visual output [visual presentation] of the actions/settings relevant to the descent/landing phase in two distinct forms--pictorially and textually...An audio output [audio presentation] of one or more parts of the information displayed visually is provided via the speaker 32.").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
34.	Regarding Claim 11, Caudron remains as applied above in Claim 1, and further, teaches in response to the current phase is-being a touchdown phase of flight, determining aircraft state comprises determining a common touchdown state (Caudron: [0104] "During the approach/landing phase [touchdown phase of flight], the following may be indicated: a) the headwind or tailwind components [touchdown warnings], and right or left crosswind [touchdown warnings], with optionally a graphical symbol representing the wind; b) the approach speed envisaged [touchdown warnings]; c) the landing flap configuration [touchdown warnings]... e) the pilot's attention will be attracted in case of excessive wind, of overspeed or of under-speed on approach, or when the FMS prediction of the aircraft energy state on landing is too low or too high.").
	Caudron fails to explicitly teach in response to the unified estimation of current phase is-being a touchdown phase, generating the respective coordinated visible, audio and tactile presentations comprises generating touchdown warnings in each of the coordinated tactile, audio and visual presentations, to indicate the common touchdown state.
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase is-being a touchdown phase, generating the respective coordinated visible, audio and tactile presentations comprises generating touchdown warnings in each of the coordinated tactile, audio and visual presentations, to indicate the common touchdown state (Cooper: [0017] "The system 10 may be used to provide briefings to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing [touchdown phase of flight]. When used in this manner, the briefing output (in both its visual and audio form) [generating touchdown warnings in audio and visual presentations] outlines all of: actions required of the flight crew relevant to the distinct part of the flight (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control).").  
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
35.	Regarding Claim 13, Caudron remains as applied above in Claim 1, and further, teaches in response to the current phase is-being a taxi phase of flight, determining aircraft state comprises determining a common taxi state (Caudron: [0103] "During the pre-flight [taxi phase]/takeoff phase, the following may be indicated: a) the characteristic takeoff speeds V1/VR/V2 [generating presentations]; b) a hyperlink will for example be able to afford access to the page for viewing and defining the takeoff parameters [generating presentations]; c) the pilot's attention will be able to be solicited when these data are incorrectly advised [generating presentations].").
	Caudron fails to explicitly teach4Docket No.: BAE.XA5259US Preliminary Amendmentin response to the unified estimation of current phase of flight is-being a taxi phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving taxi guidance outputs for each of the tactile, audio and visual presentations, to indicate the common taxi state.  
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being a taxi phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving taxi guidance outputs for each of the tactile, audio and visual presentations, to indicate the common taxi state (Cooper: [0003] and [0006] "The briefings [generate presentations] would run through the actions expected of the crew members for each phase of the flight and also convey information relevant to the particular phase of the flight…iv) the taxiing route [for taxi phase of flight] to the runway for take-off [taxi guidance], and iv) runway length."  Also, "The multisensory output device is operable to provide all or part of the briefing output in both a visual form [visual presentation] to provide a visual simulation, confirmation or representation of the actions, settings or information, and an audio form [audio presentation] to provide an auditory simulation, confirmation or representation of the actions, settings or information.").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
Regarding Claim 14, Caudron remains as applied above in Claim 1, and further, teaches in response to the current phase is-being a take-off phase of flight, determining aircraft state comprises determining a common take off state (Caudron: [0103] and [0107] "During the pre-flight/takeoff phase, the following may be indicated: a) the characteristic takeoff speeds V1/VR/V2 [generating presentations]; b) a hyperlink will for example be able to afford access to the page for viewing and defining the takeoff parameters [generating presentations]; c) the pilot's attention will be able to be solicited when these data are incorrectly advised [generating presentations]."  Also, "During the pre-flight/takeoff phase, the following will for example be indicated: a) the takeoff thrust level selected, b) the thrust reduction altitude and/or c) the climb thrust level selected.");
	Caudron fails to explicitly teach in response to the unified estimation of current phase of flight is-being a take-off phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving take off warning outputs for each of the tactile, audio and visual presentations, to indicate the common take off state.  
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being a take-off phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving take off warning outputs for each of the tactile, audio and visual presentations, to indicate the common take off state (Cooper: [0003], [0006], and [0030] "By way of example, in the case of the briefing for take-off [current phase being take off phase] the briefing may include i) instrument settings such as such as control settings for throttle and flaps, [warning output] ii) defined speeds such as V1 (this being the maximum speed during take-off at which a pilot can safely abort the take-off and stop the aircraft without leaving the runway, as well as the minimum speed that allows the pilot to safely continue to take-off even if a critical engine failure occurs), [warning output] iii) V2 (this being the safe take-off speed) [warning output]..."  Also, "The multisensory output device is operable to provide all or part of the briefing output in both a visual form [visual presentation] to provide a visual simulation, confirmation or representation of the actions, settings or information, and an audio form [audio presentation] to provide an auditory simulation, confirmation or representation of the actions, settings or information.”  Also, "As indicated above, information acquired from these off-board sources may also form part of the briefing output [generating presentations]. This may include, for example, providing the flight crew with real-time updates on climatic conditions (such as turbulence) expected to be encountered during the flight [warning output], or at critical locations of the flight such as take-off and landing and providing the flight crew with information from air traffic control on delays to any part of the flight [warning output].").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
37.	Regarding Claim 15, Caudron remains as applied above in Claim 1, and further, teaches in response to the current phase is-being a cruise phase of flight, determining aircraft state comprises determining a common cruise state (Cooper: [0108] "In the cruising phase, when the next envisaged change of trajectory is still far off, the following may for example be indicated: a) the maximum cruising level computed by the FMS b) the optimal cruising level computed by the FMS c) the maximum cruising level in case of engine fault computed by the FMS d) the safety altitude for the active flight plan segment e) the MORA (Minimum Off Route Altitude).").
	Caudron fails to explicitly teach in response to the unified estimation of current phase of flight is-being a cruise phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving take off warning outputs for each of the tactile, audio and visual presentations, to indicate the common cruise state.
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being a cruise phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving take off warning outputs for each of the tactile, audio and visual presentations, to indicate the common cruise state (Cooper: [0003] and [0006] "By way of example, briefings would be performed covering the phases of an aircraft's flight such as take-off, ascent to cruise altitude, cruise [cruise phase of flight] and descent/landing….Following take-off, subsequent briefings would then cover navigational aspects, such as outlining navigational waypoints along the cruise flight path [warning outputs] and any changes in course and consequent control settings required to enable the aircraft to reach these waypoints, as well as any programmed autopilot settings [warning outputs]."  Also, "The multisensory output device is operable to provide all or part of the briefing output in both a visual form [visual presentation] to provide a visual simulation, confirmation or representation of the actions, settings or information, and an audio form [audio presentation] to provide an auditory simulation, confirmation or representation of the actions, settings or information.").  
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
38.	Regarding Claim 20, Caudron remains as applied above in Claim 18.
Caudron fails to explicitly teach to generate the respective presentations to provide the mutually consistent indications of the state of the aircraft by synchronising changes in the indications in response to changes in the unified estimation of the current state of the aircraft.  
	However, in the same field of endeavor, Cooper teaches to generate the respective presentations to provide the mutually consistent indications of the state of the aircraft by synchronising changes in the indications in response to changes in the unified estimation of the current state of the aircraft (Cooper: [0017] "When used in this manner, the briefing output (in both its visual and audio form [synchronizing]) [consistent indications] outlines all of: actions required of the flight crew relevant to the distinct part of the flight (for example, navigation course changes and extending/retracting the undercarriage) [changing indication]; settings required of aircraft on-board systems relevant to the distinct part of the flight  [state of the aircraft] (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings) [changing indication]; information provided by one or more information sources off-board the aircraft relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control) [changing indication].").  
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to change indications because it provides the benefit of keeping the pilots alert and aware of the situation in order to have a safe flight of the aircraft.
39.	Regarding Claim 22, Caudron remains as applied above in Claim 18, and further, teaches to generate the respective… in response to changes in the unified estimation of current phase of flight (Caudron: [0045] and [0046]-[0047] "The “context of the flight” can comprise for example the flight phase [unified estimation of phase of flight], the state of the onboard systems, the faults, the progress of the flight with respect to the flight dossier initially provided or the operational limitations of the craft."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective presentations].").
	Caudron fails to explicitly teach to generate the respective presentations by synchronising changes in the mutually consistent indications of the state of the aircraft, in response to changes in the unified estimation of current phase of flight.
	However, in the same field of endeavor, Cooper teaches to generate the respective presentations by synchronising changes in the mutually consistent indications of the state of the aircraft, in response to changes in the unified estimation of current phase of flight (Cooper: [0017] "The system 10 may be used to provide briefings [consistent indications] to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing [changes in current phases of flight]. When used in this manner, the briefing output (in both its visual and audio form) outlines [aircraft state] all of: actions required of the flight crew relevant to the distinct part of the flight (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control).").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to change indications because it provides the benefit of keeping the pilots alert and aware of the situation in order to have a safe flight of the aircraft.
40.	Regarding Claim 23, Caudron remains as applied above in Claim 18, and further, teaches to determine the unified estimations based on flight status information… (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [aircraft, flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.).").
	Caudron fails to explicitly teach to determine the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information.  
	However, in the same field of endeavor, Cooper teaches to determine the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information (Cooper: [0024] and [0034] "The display screen 31 shows the planned flight path [flight plan] as solid line 61 and the deviation of the aircraft [flight status] from the planned flight path as dashed line 62. A pictorial representation 63 of the aircraft is used... Additionally, an audio warning may be provided via speaker 32 warning of the deviation 62 from the planned flight path 61”  Also, "The selection filter provides the advantage of ensuring that the system is able to provide the flight crew with safety, navigational [current location, flight plan] and operational information of most relevance to a particular part of the flight [aircraft status information]. This thereby helps to ensure that each member of the flight crew has an enhanced understanding of the actions required of them, the settings required for aircraft on-board systems, as well as relevant information from off-board the aircraft (such as notification of climatic conditions or flight delays) [unified estimations] to ensure safe and efficient completion of the given part of the flight.").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to determine flight status of the aircraft because it provides the benefit outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
41.	Claims 4-6, 12, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Caudron (US 20160093223 A1) in view of McKeown (US 20140257603 A1).
42.	Regarding Claim 4, Caudron remains as applied above in Claim 1, and further, teaches the diverse types of crew interfaces comprising a visual type, an audio type and a tactile type, the visual type comprising (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible type] and/or auditory [audio type] and/or tactile or vibrational stratagems [tactile type]."):
A head down display, a head up display, and/or a head mounted display (Caudron: [0113] "FIG. 6 shows an opaque virtual reality headset 610 (or a semi-transparent augmented reality headset or a headset with configurable transparency) worn by the pilot. The individual display headset 610 can be a virtual reality (VR) headset, or an augmented reality (AR) headset or a head-up sight [heads up display], etc. The headset can therefore be a “head-mounted display” [head mounted display], a “wearable computer”, “glasses” or a video-headset."); 
The audio type comprising a headset and/or a cockpit loudspeaker (Caudron: [0113] "The headset can comprise computation and communication means 611, projection means 612, audio acquisition means 613 [audio type] and video acquisition and/or video projection means 614 (for example used for the “scraping” of data accessible in an analogue manner from the cockpit or the flight cabin of the aircraft)."); 
And the tactile type… (Caudron: [0047] "In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [tactile type] ...For example, a luminous signal can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [tactile output] and the concomitant emission of a predefined sound (to the headset).").
Wherein causing the respective coordinated presentations to be output comprises controlling these types of crew interface (Caudron: [0047] and [0079] "For example, a luminous signal [output coordinated presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output coordinated presentation] and the concomitant emission of a predefined sound (to the headset) [output coordinated presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback [controlling types of crew interface] and a taxiing computer.").  
	Caudron fails to explicitly teach the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output.
	However, in the same field of endeavor, McKeown teaches the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output (McKeown: [0044] "In one example, the feedback apparatus can provide tactile feedback [tactile type]. One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick or rudder tactile output], braking, or throttle mechanisms [throttle tactile output], using known techniques.").
Caudron and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
43.	Regarding Claim 5, Caudron remains as applied above in Claim 1.
	Caudron fails to explicitly teach the tactile type includes: at least one soft stop; a simulated rumble strip; and/or at least one nudge.  
	However, in the same field of endeavor, McKeown teaches the tactile type includes: at least one soft stop; a simulated rumble strip; and/or at least one nudge (McKeown: [0044] "Another type of feedback apparatus [tactile output] includes providing positive force and/or back-force to vehicle controls [nudge] or mechanical inputs, such as the aircraft's steering, braking, or throttle mechanisms, using known techniques. This force feedback has an effect similar to the application of resistance, except that it pushes back with a force greater than that which was originally applied by the operator, but not more than an operator can apply after receiving the feedback. This type of feedback is similar to tactile feedback, and specifically to force feedback, except that force is applied to the mechanical inputs with a force too great for the operator to reasonably overcome, or indirectly by providing direct inputs to controls while disabling operator control [soft stop]. Another type of tactile feedback can include a vibrating component [simulated rumble strip] in contact with the pilot(s), such as a vibrating computing device, floor or seat covering.").
Caudron and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
44.	Regarding Claim 6, Caudron remains as applied above in Claim 1.
	Caudron fails to explicitly teach a stick is operable to control nosewheel steering and the tactile type comprises a stick tactile output comprising at least one soft stop, a simulated rumble strip; and/or at least one nudge.
	However, in the same field of endeavor, McKeown teaches a stick is operable to control nosewheel steering and the tactile type comprises a stick tactile output comprising at least one soft stop, a simulated rumble strip; and/or at least one nudge (McKeown: [0044] "One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick operable to control nosewheel steering], braking, or throttle mechanisms, using known techniques. Another type of feedback apparatus includes providing positive force and/or back-force to vehicle controls [nudge] or mechanical inputs, such as the aircraft's steering, braking, or throttle mechanisms, using known techniques.").
Caudron and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
Regarding Claim 12, Caudron remains as applied above in Claim 1, and further, teaches in response to the current phase is-being a braking phase of flight, determining aircraft state comprises determining a common braking state (Caudron: [0012] "In a very general manner, the method arbitrates the quantitative and qualitative aspects as regards user interface or man-machine interaction [generating presentations]. In particular, the method can continually adjust the “quantity” of information or of data restored to the pilot and the “quality” of this information or data (that is to say by determining or controlling the nature or the category or indeed the content of the information).").
	Caudron fails to explicitly teach in response to the unified estimation of current phase of flight is-being a braking phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving braking warning outputs in each of the tactile, audio and visual presentations, to indicate the common braking state. 
	However, in the same field of endeavor, McKeown teaches in response to the unified estimation of current phase of flight is-being a braking phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving braking warning outputs in each of the tactile, audio and visual presentations, to indicate the common braking state (McKeown: [0019] and [0039] "In various examples, as described herein, the technology could ask and/or provide for the input of the target braking value [braking phase of flight], monitor aircraft deceleration, and, when true, provide an audio and/or visual and/or tactile warning [braking warning outputs] to the aircrew that the target braking is not being met."  Also, "Finally, the system 10 may present feedback to the pilot of the aircraft. The example, the system 10 can provide a visual [visual presentation], audible [audio presentation], or tactile [tactile presentation] alert to the operator of the aircraft if the effectiveness of the aircraft braking system is different than an anticipated amount. A feedback module 30, in signal communication with the analysis module 26, can be configured to output the visual, audible, or tactile alert.").
Caudron and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of McKeown to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
46.	Regarding Claim 21, Caudron remains as applied above in Claim 18, and further, teaches to control crew6Docket No.: BAE.XA5259USPreliminary Amendment interfaces comprising a visual type, an audio type, and a tactile type, the visual type comprising (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible type] and/or auditory [audio type] and/or tactile or vibrational stratagems [tactile type]."):
A head down display, a head up display, and/or a head mounted display (Caudron: [0113] "FIG. 6 shows an opaque virtual reality headset 610 (or a semi-transparent augmented reality headset or a headset with configurable transparency) worn by the pilot. The individual display headset 610 can be a virtual reality (VR) headset, or an augmented reality (AR) headset or a head-up sight [heads up display], etc. The headset can therefore be a “head-mounted display” [head mounted display], a “wearable computer”, “glasses” or a video-headset.");
The audio type comprising, a headset and/or a cockpit loudspeaker (Caudron: [0113] "The headset can comprise computation and communication means 611, projection means 612, audio acquisition means 613 [audio type] and video acquisition and/or video projection means 614 (for example used for the “scraping” of data accessible in an analogue manner from the cockpit or the flight cabin of the aircraft)."); 
Caudron: [0047] "In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [tactile type] ...For example, a luminous signal can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [tactile output] and the concomitant emission of a predefined sound (to the headset).").
	Caudron fails to explicitly teach the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output.
	However, in the same field of endeavor, McKeown teaches the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output (McKeown: [0044] "In one example, the feedback apparatus can provide tactile feedback [tactile type]. One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick or rudder tactile output], braking, or throttle mechanisms [throttle tactile output], using known techniques.").
Caudron and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
47.	Regarding Claim 27, Caudron remains as applied above in Claim 26, and further, teaches the mutually consistent indications of the current aircraft state comprise mutually consistent indications of: proximity to a desired flight control parameter, proximity to an undesired flight control parameter, and/or flight control correction guidance (Caudron: [0039] and [0040] "The method in a particular embodiment therefore discloses a logic to identify data or a flight context exhibiting an abnormal character (with respect to reference or standard data), so as to attract or to solicit the attention of the crew."  Also, "For example, it is possible to monitor (“current”, i.e. present) parameters such as parameters termed “Aircraft Parameters” (e.g. ...margins with respect to stalling [undesirable flight control parameter]... etc.), parameters termed “Aircraft controls” (e.g. deviation between the current lateral/vertical/speed manoeuvre and what is computed and optimized by the systems) or else in regard to so-called “Flight plan conformance” parameters (e.g. the deviation between the planned altitude and the real altitude, or the deviation between the planned speed and the real speed) [desired flight control parameters]."),
And wherein the diverse types of crew interfaces comprise a visual type, an audio type and a tactile type, the visual type comprising a head down display, a head up display, and/or a head mounted display (Caudron: [0039] and [0113] "For example, from the synthetic display presented to the pilot [crew interfaces], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible type] and/or auditory [audio type] and/or tactile or vibrational stratagems [tactile type]."  Also, "FIG. 6 shows an opaque virtual reality headset 610 (or a semi-transparent augmented reality headset or a headset with configurable transparency) worn by the pilot. The individual display headset 610 can be a virtual reality (VR) headset, or an augmented reality (AR) headset or a head-up sight [heads up display], etc. The headset can therefore be a “head-mounted display” [head mounted display], a “wearable computer”, “glasses” or a video-headset."):
The audio type comprising a headset, a loudspeaker, a headset configured to provide directional audio, and/or a loudspeaker configured to provide directional audio (Caudron: [0113] "The headset can comprise computation and communication means 611, projection means 612, audio acquisition means 613 [audio type] and video acquisition and/or video projection means 614 (for example used for the “scraping” of data accessible in an analogue manner from the cockpit or the flight cabin of the aircraft).");
Caudron: [0047] "In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [tactile type] ...For example, a luminous signal can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [tactile output] and the concomitant emission of a predefined sound (to the headset).").
And wherein causing the respective coordinated presentations to be output comprises controlling these types of crew interface (Caudron: [0047] and [0079] "For example, a luminous signal [output coordinated presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output coordinated presentation] and the concomitant emission of a predefined sound (to the headset) [output coordinated presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback [controlling types of crew interface] and a taxiing computer.").  
	Caudron fails to explicitly teach the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output.
	However, in the same field of endeavor, McKeown teaches the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output (McKeown: [0044] "In one example, the feedback apparatus can provide tactile feedback [tactile type]. One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick or rudder tactile output], braking, or throttle mechanisms [throttle tactile output], using known techniques.").
Caudron and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.

Prior Art
48.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Baudry (US 20130268146 A1)
Carrico (US 10514707 B1)
Chiew (US 9245450 B1)
Estes (US 20180075757 A1)
Porez (US 20140200748 A1)
Wichgers (US 7714744 B1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663